Case 1:19-cr-00060-JPH-DLP Document 61 Filed 08/24/20 Page 1 of 7 PageID #: 251




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )       Cause No. 1:19-cr-0060-JPH-DLP
                                             )
PETER BROWN,                                 )                             - 01
                                             )
                      Defendant.             )

                    Magistrate Judge’s Report and Recommendation

       This matter is before the undersigned according to the Order entered by the Honorable

James P. Hanlon, directing the duty magistrate judge to conduct a hearing on the Petition for

Warrant or Summons for Offender Under Supervision (“Petition”) filed on July 22, 2020, and to

submit proposed Findings of Facts and Recommendations for disposition under 18 U.S.C. §§

3401(i) and 3583(e). Proceedings were held on August 20, 2020, in accordance with Rule 32.1

of the Federal Rules of Criminal Procedure. 1

       On August 20, 2020, defendant Peter Brown appeared in person with his appointed

counsel, Sam Ansell. The government appeared by Jeremy Morris, Assistant United States

Attorney. The United States Probation Office (“USPO”) appeared by Officer Angela Smith,

who participated in the proceedings.




1
       All proceedings were recorded by suitable sound recording equipment unless otherwise
noted. See 18 U.S.C. § 3401(e).


                                                 1
Case 1:19-cr-00060-JPH-DLP Document 61 Filed 08/24/20 Page 2 of 7 PageID #: 252




        The court conducted the following procedures in accordance with Federal Rule of

Criminal Procedure 32.1(a)(1) and 18 U.S.C. § 3583:

        1.      The court advised Mr. Brown of his right to remain silent, his right to counsel,

and his right to be advised of the charges against him. The court asked Mr. Brown questions to

ensure that he had the ability to understand the proceedings and his rights.

        2.      A copy of the Petition was provided to Mr. Brown and his counsel, who informed

the court they had reviewed the Petition and that Mr. Brown understood the violations alleged.

Mr. Brown waived further reading of the Petition.

        3.      The court advised Mr. Brown of his right to a preliminary hearing and its purpose

in regard to the alleged violations of his supervised release specified in the Petition. Mr. Brown

was advised of the rights he would have at a preliminary hearing. Mr. Brown stated that he

wished to waive his right to a preliminary hearing and stipulated that there is a basis in fact to

hold him on the specifications of violations of supervised release as set forth in the Petition.

        4.      The court advised Mr. Brown of his right to a hearing on the Petition and of his

rights in connection with a hearing. The court specifically advised him that at a hearing, he

would have the right to present evidence, to cross-examine any witnesses presented by the

United States, and to question witnesses against him unless the court determined that the

interests of justice did not require a witness to appear.

        5.      Mr. Brown, by counsel, stipulated that he committed Violation Numbers 1 and 2

set forth in the Petition as follows:



        Violation
        Number          Nature of Noncompliance




                                                  2
Case 1:19-cr-00060-JPH-DLP Document 61 Filed 08/24/20 Page 3 of 7 PageID #: 253




            1          “You shall be monitored by mobile alcohol monitoring, such as
                       Soberlink, for a period of up to 6 months, to commence upon release
                       from the Residential Reentry Center, and shall abide by the technology
                       requirements.”

                       Since being placed on the Soberlink device on May 12, 2020, Mr. Brown
                       has missed or submitted a late test on 36 occasions.

            2          “The defendant shall refrain from any unlawful use of a controlled
                       substance.”

                       On June 30, 2020, Mr. Brown submitted a drug test that was positive for
                       amphetamines. He later admitted to using ecstasy to produce the positive
                       result.

       6.       The Court placed Mr. Brown under oath and directly inquired of Mr. Brown

whether he admitted violations 1 and 2 of his supervised release set forth above. Mr. Brown

admitted the violations as set forth above.

       8.       The parties and the USPO further stipulated that:

                (a)    The highest grade of Violation (Violation 1) is a Grade B violation
                       (U.S.S.G. § 7B1.1(a)(2)).

                (b)    Mr. Brown’s criminal history category is II.

                (c)    The range of imprisonment applicable upon revocation of Mr. Brown’s
                       supervised release, therefore, is 6 - 12 months’ imprisonment. (See
                       U.S.S.G. § 7B1.4(a).)

       9.       The parties jointly recommended a modification to include home detention with

GPS monitoring for one hundred and eighty (180) days. The Court, having heard the admissions

of the defendant, the stipulations of the parties, and the arguments and position of each party and

the USPO, NOW FINDS that the defendant, PETER BROWN, violated the above-specified

conditions in the Petition and that his supervised release should be and therefore is MODIFIED

to include one hundred and eighty (180) days of home detention with GPS monitoring. In

addition to the mandatory conditions of supervision, the following conditions of supervised

release will be imposed:
                                                 3
Case 1:19-cr-00060-JPH-DLP Document 61 Filed 08/24/20 Page 4 of 7 PageID #: 254




   1. You shall report to the probation office in the judicial district to which you are released
      within 72 hours of release from the custody of the Bureau of Prisons. Justification: This
      condition is an administrative requirement of supervision.

   2. You shall report to the probation officer in a manner and frequency directed by the court
      or probation officer. Justification: This condition is an administrative requirement of
      supervision.

   3. You shall permit a probation officer to visit you at a reasonable time at home, or another
      place where the officer may legitimately enter by right of consent, and shall permit
      confiscation of any contraband observed in plain view of the probation officer.
      Justification: This condition will assist the probation officer in monitoring the defendant
      for protection of the community.

   4. You shall not knowingly leave the judicial district without the permission of the court or
      probation officer. Justification: This condition is an administrative requirement of
      supervision

   5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
      Amendment privilege. Justification: This condition is an administrative requirement of
      supervision.

   6. You shall not meet, communicate, or otherwise interact with a person you know to be
      engaged, or planning to be engaged, in criminal activity. You shall report any contact
      with persons you know to be convicted felons to your probation officer within 72 hours
      of the contact. Justification: This condition is aimed at reducing the risk of recidivism and
      providing for public safety.

   7. You shall reside at a location approved by the probation officer and shall notify the
      probation officer at least 72 hours prior to any planned change in place or circumstances
      of residence or employment (including, but not limited to, changes in who lives there, job
      positions, job responsibilities). When prior notification is not possible, you shall notify
      the probation officer within 72 hours of the change. Justification: This condition will
      assist the probation officer in monitoring the defendant for protection of the community.

   8. You shall not own, possess, or have access to a firearm, ammunition, destructive device
      or dangerous weapon. Justification: This condition will assist the probation officer in
      monitoring the defendant for protection of the community.

   9. You shall notify the probation officer within 72 hours of being arrested, charged, or
      questioned by a law enforcement officer. Justification: This condition is an administrative
      requirement of supervision.

   10. You shall maintain lawful full time employment, unless excused by the probation officer
       for schooling, vocational training, or other reasons that prevent lawful employment.



                                                4
Case 1:19-cr-00060-JPH-DLP Document 61 Filed 08/24/20 Page 5 of 7 PageID #: 255




      Justification: This condition will ensure the defendant maintains gainful employment and
      reduce the risk of recidivism.

   11. You shall make a good faith effort to follow instructions of the probation officer
       necessary to ensure compliance with the conditions of supervision. Justification: This
       condition is aimed at reducing the risk of recidivism and providing for public safety.

   12. You shall participate in a substance abuse or alcohol treatment program approved by the
       probation officer and abide by the rules and regulations of that program. The probation
       officer shall supervise your participation in the program (provider, location, modality,
       duration, intensity, etc.). The court authorizes the release of the presentence report and
       available evaluations to the treatment provider, as approved by the probation officer.
       Justification: This condition will address the defendant's history of substance abuse.

   13. You shall not use or possess any controlled substances prohibited by applicable state or
       federal law, unless authorized to do so by a valid prescription from a licensed medical
       practitioner. You shall follow the prescription instructions regarding frequency and
       dosage. Justification: This condition will address the defendant's history of substance
       abuse.

   14. You shall submit to substance abuse testing to determine if you have used a prohibited
       substance or to determine compliance with substance abuse treatment. Testing may
       include no more than 8 drug tests per month. You shall not attempt to obstruct or tamper
       with the testing methods. Justification: This condition will help ensure compliance with a
       drug-free lifestyle.

   15. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any
       psychoactive substances (e. g., synthetic marijuana, bath salts, Spice, glue, etc.) that
       impair a persons' physical or mental functioning, whether or not intended for human
       consumption. Justification: This condition will address the defendant's history of
       substance abuse.

   16. You shall submit to the search by the probation officer of your person, vehicle,
       office/business, residence, and property, including any computer systems and hardware
       or software systems, electronic devices, telephones, and Internet-enabled devices,
       including the data contained in any such items, whenever the probation officer has a
       reasonable suspicion that a violation of a condition of supervision or other unlawful
       conduct may have occurred or be underway involving you and that the area(s) to be
       searched may contain evidence of such violation or conduct. Other law enforcement may
       assist as necessary. You shall submit to the seizure of contraband found by the probation
       officer. You shall warn other occupants these locations may be subject to searches.
       Justification: This condition will assist the probation officer in monitoring the defendant
       for protection of the community.




                                                5
Case 1:19-cr-00060-JPH-DLP Document 61 Filed 08/24/20 Page 6 of 7 PageID #: 256




Defendant Brown reviewed the foregoing conditions and they were reviewed by defendant with

his attorney. Defendant, on the record, waived reading of the above-noted conditions of

supervised release.

       The Defendant is to be released on modified conditions of supervised release pending the

district court’s action on this Report and Recommendation.

       Counsel for the parties and Mr. Brown stipulated in open court waiver of the following:

       1. Notice of the filing of the Magistrate Judge's Report and Recommendation;

       2. Objection to the Report and Recommendation of the undersigned Magistrate Judge

pursuant to Title 28 U.S.C. §636(b)(1)(B) and (C); and, Federal Rules of Criminal Procedure

59(b)(2).

       Counsel for the parties and Mr. Brown entered the above stipulations and waivers after

being notified by the undersigned Magistrate Judge that the District Court may refuse to accept

the stipulations and waivers and conduct a revocation hearing pursuant to Title 18 U.S.C. §3561

et seq. and Rule 32.1 of the Federal Rules of Criminal Procedure and may reconsider the

Magistrate Judge's Report and Recommendation, including making a de novo determination of

any portion of the Report or specified proposed findings or recommendation upon which he may

reconsider.




                                                6
Case 1:19-cr-00060-JPH-DLP Document 61 Filed 08/24/20 Page 7 of 7 PageID #: 257




       WHEREFORE, the magistrate judge RECOMMENDS the court adopt the above

recommendation modifying Mr. Brown’s supervised release to include one hundred and eighty

(180) days of home detention with GPS monitoring. The Defendant is to be released pending the

district court’s action on this Report and Recommendation.

       IT IS SO RECOMMENDED.



                Date: 8/24/2020
                                                   ____________________________________
                                                      Debra McVicker Lynch
                                                      United States Magistrate Judge
                                                      Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                               7
